STRADLEY, RONON, STEVENS & YOUNG, LLP 1250 Connecticut Ave, NW Washington, DC 20036 (202) 822-9611 February 28, 2011 FILED VIA EDGAR Filing Desk U.S. Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Re:Dimensional Emerging Markets Value Fund File No. 811-7440 Ladies and Gentlemen: Pursuant to Rule 8b-16 under the Investment Company Act of 1940, submitted electronically via the EDGAR system, please find Amendment No. 27 (“Amendment”) to the Registration Statement of Dimensional Emerging Markets Value Fund on Form N-1A. The Amendment is being filed to update the Fund’s financial statements for the fiscal period ended October 31, 2010 and to make certain non-material changes. Please direct questions or comments relating to this filing to me at the above-referenced telephone number or, in my absence, to Jana Cresswell, Esquire at (215) 564-8048. Very truly yours, /s/ Aidan O’Connor Aidan O’Connor Enclosures
